Title: From Benjamin Franklin to Thomas Cushing, Sr., 1 May 1777
From: Franklin, Benjamin
To: Cushing, Thomas Sr.


Sir,
Paris, May 1 1777
I thank you for your kind Congratulations on my Arrival here, and shall be happy in finding that our Negociations on this side the Water are of effectual Service to our Country.
The general News here is, that all Europe is arming and preparing for War, as if it were soon expected. Many of the Powers however, have their Reasons for endeavouring to postpone it, at least a few Months longer.
Our Enemies will not be able to send against us all the Strength they intended: they can procure but few Germans; and their Recruiting and Impressing at home, goes on but heavily. They threaten however, and give out, that Lord Howe is to bombard Boston this Summer, and Burgoyne with the Troops from Canada to destroy Providence and lay waste Connecticut; while Howe marches against Philadelphia. They will do us undoubtedly as much Mischief as they can: but the Virtue and Bravery of our Countrymen, will, with the Blessing of God, prevent part of what they intend, and nobly bear the rest. This Campaign is enter’d upon with a Mixture of Rage and Despair; as their whole Scheme of reducing us depends upon its Success; the wisest of the Nation being clear that if this fails, Administration will not be able to support another.
We just now hear from Port L’Orient, that a Privateer from Boston, the Brig. Rising States, Capt. Thomson, has sent in a Prize there, laden with Fruit and Wine from Lisbon to London, being the third she had taken: And Mr. Greenwood, a Painter formerly of Boston, who was here a few Days since, and returned to London, writes from Dover that he saw landed there 8 Captains and their Mates, out of a Dutch homeward bound Ship, which had been put on board her in the Channel by an American Privateer, who had taken their several Ships and burnt two of them. We do not hear the Privateer’s Name. With great respect, I have the Honour to be, &c.

Mr Cushing

